
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


Abbott Laboratories
Restricted Stock Agreement

        This Agreement made «DateAwded» (the "Grant Date"), between Abbott
Laboratories, an Illinois corporation (the "Company"), and «Name» (the
"Employee"), for the grant by the Company to the Employee of a Restricted Stock
Award under the Company's 1996 Incentive Stock Program.

        1.    Grant of Shares.    Pursuant to action of the Compensation
Committee of the Board of Directors of the Company, and in consideration of
valuable services heretofore rendered and to be rendered by the Employee to the
Company and of the agreements hereinafter set forth, the Company has granted to
the Employee «NoShares» («NoShares12345») common shares of the Company (the
"Shares"). The Shares shall be issued from the Company's available treasury
shares. The Employee shall have all the rights of a shareholder with respect to
the Shares, including the right to vote and to receive all dividends or other
distributions paid or made with respect to the Shares. However, the Shares (and
any securities of the Company which may be issued with the respect to the Shares
by virtue of any stock split, combination, stock dividend or recapitalization,
which securities shall be deemed to be "Shares" hereunder) shall be subject to
all the restrictions hereinafter set forth.

        2.    Restriction.    Until the restriction imposed by this Section 2
(the "Restriction") has lapsed pursuant to Section 3 or 4 below, the Shares
shall not be sold, exchanged, assigned, transferred, pledged or otherwise
disposed of, and shall be subject to forfeiture as set forth in Section 5 below.

        3.    Lapse of Restriction by Passage of Time.    The restrictions
on    will lapse and have no further force on                        .

        4.    Lapse of Restriction by Death or Disability or Age.    The
Restriction shall lapse and have no further force or effect upon the Employee's
death, disability, attainment of age 65 or involuntary discharge other than "for
cause". For purposes of this Agreement, the term "disability" shall mean the
Employee's disability as defined in subsection 4.1(a) of the Abbott Laboratories
Extended Disability Plan for twelve consecutive months. Once the Employee has
been disabled as defined in this Section for twelve consecutive months, the
disability shall be deemed to have occurred on the first day of such twelve
month period. The term discharge "for cause" shall have the meaning given that
term by Section 9.

        5.    Forfeiture of Shares.    In the event of termination of the
Employee's employment with the Company due to the Employee's voluntary
resignation (including retirement under a Company pension plan) or involuntary
discharge for cause, prior to lapse of the Restriction under Section 3 or 4, all
of the Shares shall be forfeited, and transferred to the Company by the
Employee, without consideration to the Employee or his executor, administrator,
personal representative or heirs ("Representative"). In any such event, the
Employee or his Representative shall promptly deliver any documents requested by
the Company necessary to effectuate such transfer.

        6.    Withholding Taxes.    The lapse of the Restriction on the Shares
pursuant to Section 3 or 4 above shall be conditioned on the Employee or the
Representative having made appropriate arrangements with the Company to provide
for the withholding of any taxes required to be withheld by federal, state or
local law with respect to such lapse.

        7.    Rights Not Enlarged.    Nothing herein confers on the Employee any
right to continue in the employ of the Company or of any of its subsidiaries.

        8.    Succession.    This Agreement shall be binding upon and operate
for the benefit of the Company and its successors and assigns, and the Employee
and his Representative.

1

--------------------------------------------------------------------------------




        9.    Discharge for Cause.    The term discharge "for cause" shall mean
termination by the Company of the Employee's employment for (A) the Employee's
failure to substantially perform the duties of his employment (other than any
such failure resulting from the Employee's disability); (B) material breach by
the Employee of the terms and conditions of his employment; (C) material breach
by the Employee of business ethics; (D) an act of fraud, embezzlement or theft
committed by the Employee in connection with his duties or in the course of his
employment; or (E) wrongful disclosure by the Employee of secret processes or
confidential information of the Company or its subsidiaries.

        IN WITNESS WHEREOF, the parties have executed this Agreement, as of the
date first above written.

    ABBOTT LABORATORIES
 
 
By:
  
 
 
 
  

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5

